Citation Nr: 0805324	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-39 521	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for numbness of the 
fingers and loss of strength of the right upper extremity, to 
include as secondary to service-connected degenerative disc 
disease of the cervical spine.  

2.  Entitlement to service connection for numbness of the 
fingers and loss of strength of the left upper extremity, to 
include as secondary to service-connected neck disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected neck disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from August 1974 to June 1976 
and from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2008, and a copy of 
the transcript is of record.  

The issue of an evaluation in excess of 20 percent for the 
service-connected neck disability is being remanded to the RO 
via the Appeals Management Center in Washington, D.C.  The 
veteran will be notified by VA if further action is required 
on his part.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of an upper extremity disability in service or for 
several years thereafter.  

2.  Any currently demonstrated neuropathy of either upper 
extremity is not shown to be due to any event or incident of 
the veteran's period of service or to have been caused or 
aggravated by his service-connected neck disability.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by 
neuropathy of either upper extremity due to disease or injury 
that was incurred in or aggravated by active service; not is 
any proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2007).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In November 2005, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
service connection, to include secondary service connection.  
In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Additional private medical evidence was subsequently received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

In the November 2005 letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  

The veteran was informed in an August 2006 letter of the 
relevant law on disability ratings and effective dates if 
either of his claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in April 2006.  



The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his January 2008 video hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).  


Analysis

The veteran is service connected for a neck disability, rated 
as 20 percent disabling.  

Although there is evidence on file that the service medical 
records from the veteran's initial period of service between 
1974 and 1976 are unavailable, the veteran has said that his 
upper extremity disabilities are related to his second period 
of service from 1990 to 1991.  

The service medical records for his second period of service 
reveal that the veteran complained of his pulling a muscle in 
his neck while moving latrines in May 1991; it was noted that 
there were no neurological complaints.  

The veteran complained on VA examination in October 1991 of 
neck pain and headaches without radiation, weakness or 
numbness in his extremities.  An examination of the neck 
revealed moderate tenderness and spasm.  The X-ray studies of 
the cervical spine were negative.  Cervical strain was 
diagnosed.  

Neck strain was diagnosed on periodic physical examination in 
January 1992.  

The impression on VA examination in September 1999 was 
degenerative changes in the cervical spine with muscle strain 
but without radiation.  

The VA treatment records for December 2003 reveal that upper 
extremity muscle strength and tone were normal, as was 
sensation by touch of the upper extremities.  

The veteran complained on VA examination in August 2004 of 
neck and low back pain with radiation.  The diagnosis was no 
clinical evidence of cervical spine disease.  

The veteran complained on VA examination in September 2005 of 
neck pain with radiation to the shoulders.  The diagnosis was 
that of degenerative joint disease of the cervical and lumbar 
spine with increasing low back pain and normal neurological 
examination.  

According to a November 2005 medical report from Sumter Neck 
and Back Center, the veteran complained of having chronic, 
severe neck pain and bilateral hand pain.  X-ray studies of 
the neck showed loss of disc space, anterior osteophyte spurs 
and loss of cervical lordosis.  The diagnoses included 
neuritis, neuralgia, radiculitis, unspecified; cervical 
arthritis; degeneration of the cervical intervertebral disc; 
and carpal tunnel syndrome.  

The veteran underwent a VA neurological evaluation in April 
2006.  The examiner, who had reviewed the claims file, 
diagnosed chronic pain syndrome of the cervical spine without 
evidence of neurological impairment.  

The VA examiner noted that the veteran was not fully 
cooperative during the evaluation.  The examiner also said 
that, if further evaluation was desired, an electrodiagnostic 
and nerve conduction velocity evaluation was recommended.  

According to the VA examiner who saw the veteran in April 
2006, an electromyogram and nerve conduction test was 
conducted in September 2006.  The examiner noted that the 
test did not show any evidence of a peripheral neuropathy or 
radiculopathy.  

The test did show mild left carpal tunnel syndrome reflected 
in a slight delay in nerve conduction of the sensory 
component only of the left median nerve.  The impression was 
that of very mild evidence of a left carpal tunnel syndrome, 
most probably not symptomatic and not an explanation for the 
extensive pain, discomfort and weakness alleged by the 
veteran.  

A review of the above evidence reveals that there is no 
evidence in service of any radiculopathy involving the upper 
extremities, as evidenced by the veteran's lack of 
neurological complaints in May 1991.  Additionally, the 
initial post-service notation of radiculopathy was not until 
2005, which is a number of years after final service 
discharge.  

Although neuropathy was noted on private evaluation in 
November 2005, this finding was not confirmed by several VA 
examinations both before and after November 2005.  Moreover, 
it was reported in September 2006 that electrodiagnostic and 
nerve conduction testing did not show any radiculopathy 
related to the service-connected disability.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Based on the evidence as a whole, the Board finds the VA 
opinions against the claim, which are supported by the 
September 2006 diagnostic tests, to be more credible than the 
private opinion in favor of the claim.  

Consequently, as all of the above noted requirements for a 
grant of service connection for neuropathy of either upper 
extremity have not been shown on either a direct or secondary 
basis, service connection is not warranted for neuropathy of 
either upper extremity on a direct or secondary basis.  

Although it was contended at the veteran's January 2008 
videoconference hearing, and in written statements by and on 
behalf of the veteran, that he has neuropathy of the upper 
extremities due either to service or to service-connected 
neck disability, a lay person, such as the veteran, is not 
competent to comment on medical matters such as the diagnosis 
of a disability or the etiology of any such disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for neuropathy of the upper extremities on 
either a direct or secondary basis.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for neuropathy of the right upper 
extremity is denied.  

Service connection for neuropathy of the left upper extremity 
is denied.  




REMAND

It appears from the veteran's testimony at his video 
conference hearing in January 2008, and from statements by 
and on behalf of the veteran, that he believes that his 
service-connected neck disability has gotten worse since the 
most recent VA examination in September 2005 and that another 
VA examination is warranted.  

Additionally, the veteran testified that VA measurements of 
neck motion on recent VA examinations were not done with a 
goniometer.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the nature or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, this remaining matter is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for his 
service-connected neck disability since 
September 2006, which is the most recent 
medical evidence on file.  After securing 
any appropriate consent from the veteran, 
VA must attempt to obtain copies of all 
treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The veteran should be afforded an 
examination to determine the current 
nature and severity of his service-
connected neck disability.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
diagnostic tests and studies, including 
x-rays, must be accomplished.  

The examiner should identify all of the 
disabling manifestations specifically 
attributable to the service-connected 
neck disability.  Range of motion of the 
neck, as determined by a goniometer, 
should be recorded.  The examiner should 
comment as to whether the 
service-connected neck disability is 
productive of any functional loss.  A 
complete rationale for all opinions must 
be provided.  The report prepared must 
be typed.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development to the extent possible, the 
AOJ must readjudicate the claim for an 
evaluation in excess of 20 percent for 
service-connected neck disability based 
on all relevant evidence on file.  If the 
issue continues to be denied, the AOJ 
must provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


